Dismiss and Opinion Filed May 14, 2014




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-12-01025-CV

                                JEWELL THOMAS, Appellant
                                          V.
                                 TOSCANA PALMS, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-04190E


                             MEMORANDUM OPINION
                        Before Justices Moseley, O’Neill, and FitzGerald
                                 Opinion by Justice FitzGerald

        Appellant filed a deficient brief. The Clerk notified appellant by letter of the defects in

his brief and directed him to file an amended brief in compliance with the Texas Rules of

Appellate Procedure within ten days. She further warned him that failure to comply would result

in dismissal of his appeal. Appellant’s deadline to file an amended brief has expired, and he has

not filed an amended brief or otherwise communicated with this Court.

        Accordingly, we dismiss this appeal on our own motion. See TEX. R. APP. P. 38.8(a)(1),

42.3(b), (c).



121025F.P05                                        /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
                                                   JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

JEWELL THOMAS, Appellant                          On Appeal from the County Court at Law
                                                  No. 5, Dallas County, Texas
No. 05-12-01025-CV       V.                       Trial Court Cause No. CC-12-04190E.
                                                  Opinion delivered by Justice FitzGerald.
TOSCANA PALMS, Appellee                           Justices Moseley and O’Neill participating.

      In accordance with this Court’s opinion of this date, we DISMISS this appeal.

       It is ORDERED that appellee TOSCANA PALMS recover her costs of this appeal from
appellant JEWELL THOMAS.


Judgment entered May 14, 2014




                                                  /Kerry P. FitzGerald/
                                                  KERRY P. FITZGERALD
                                                  JUSTICE




                                            –2–